United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1988
                     ___________________________

                          United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                              Roberto V. Rivera

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the District of South Dakota - Sioux Falls
                               ____________

                      Submitted: September 17, 2014
                        Filed: September 23, 2014
                              [Unpublished]
                              ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
       Roberto Rivera directly appeals the statutory-maximum sentence that the
district court1 imposed upon revoking his probation. For reversal, he argues that the
sentence is substantively unreasonable.

       Upon careful review, we conclude that the sentence is not unreasonable,
because the court properly considered the Chapter 7 policy statements and
appropriate 18 U.S.C. § 3553(a) factors, and gave supporting reasons for its decision.
See United States v. Larison, 432 F.3d 921, 924 (8th Cir. 2006) (affirming statutory-
maximum revocation sentence where district court justified decision by giving
supporting reasons); United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per
curiam) (revocation sentences are reviewed for unreasonableness in accordance with
United States v. Booker, 543 U.S. 220 (2005)). Accordingly, we affirm the judgment
of the district court. We also grant counsel’s motion for leave to withdraw.
                        ______________________________




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                         -2-